 Case 19-43756         Doc 100      Filed 01/08/20 Entered 01/08/20 10:15:30                 Desc Main
                                     Document     Page 1 of 2

                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF MINNESOTA


In re:
                                                        Jointly Administered under
                                                        19-43756 (WJF)
Granite City Food & Brewery Ltd.                        19-43756
Granite City Restaurant Operations, Inc.                19-43757
Granite City of Indiana, Inc.                           19-43758
Granite City of Kansas Ltd.                             19-43759
Granite City of Maryland, Inc.                          19-43760

                                    Debtors.            Chapter 11 Cases


                    NOTICE OF APPEARANCE, REQUEST FOR NOTICE
                           AND RESERVATION OF RIGHTS

        Pursuant to Bankruptcy Rules 2002 and 9010, the undersigned hereby notes his appearance
on behalf of 755 Tower Associates, L.L.C. and requests that a copy of all notices given and all
papers (including pleadings, motions, applications, orders and reports) served or filed in this case,
be served upon the undersigned at the addresses set forth below.

        Neither this Notice of Appearance nor any subsequent appearance, pleading, claim or suit is
intended to waive (i) any right to have final orders in non-core matters entered only after de novo
review by a district court judge; (ii) any right to a jury trial in any proceedings so triable herein, or in
any case, controversy or proceeding related hereto; (iii) any right to have the reference withdrawn
by the District Court in any matter subject to mandatory or discretionary withdrawal; or (iv) any
other rights, claims, actions, defenses, setoffs or recoupments, in law or equity, all of which rights,
claims, actions, defenses, setoffs and recoupments are expressly reserved.


Dated: January 8, 2020                           /e/ Christopher J. Harayda
                                                 Christopher J. Harayda (#0390333)
                                                 Faegre Baker Daniels LLP
                                                 2200 Wells Fargo Center
                                                 90 South Seventh Street
                                                 Minneapolis, MN 55402-3901
                                                 Telephone: (612) 766-7000
                                                 Email: cj.harayda@FaegreBD.com

                                                 Attorneys for 755 Tower Associates, L.L.C.
 Case 19-43756      Doc 100     Filed 01/08/20 Entered 01/08/20 10:15:30          Desc Main
                                 Document     Page 2 of 2

                         UNSWORN CERTIFICATE OF SERVICE

        I, Christopher J. Harayda, declare under penalty of perjury that on January 8, 2020, the
foregoing Notice of Appearance, Request for Notice and Reservation of Rights was served via
ECF by the Bankruptcy Court in the District of Minnesota on the persons who requested electronic
service in this case.

Dated: January 8, 2020                      /e/ Christopher J. Harayda
                                            Christopher J. Harayda (#0390333)
                                            Faegre Baker Daniels LLP
                                            2200 Wells Fargo Center
                                            90 South Seventh Street
                                            Minneapolis, MN 55402-3901
                                            Telephone: (612) 766-7000
                                            Email: cj.harayda@FaegreBD.com




                                               2
US.126206253.01
